The plaintiff sued the driver of an automobile and the named defendant as his employer, recovered a verdict of $75 against the driver but the verdict found the issues for the named defendant. The burden of the appeal is an attempt to hold the named defendant as employer. The basis of the plea in abatement and the motion is that even if a new trial were ordered it would not extend to the amount of damages and that the sum involved is too small to justify this court hearing the appeal. While this might be the result, on the other hand a new trial as to damages, as well, might be found necessary or warranted.
   The motion is denied and the plea overruled.